Title: From Thomas Jefferson to James Bowdoin, 2 April 1807
From: Jefferson, Thomas
To: Bowdoin, James


                        
                            Dear Sir
                            
                            Washington. Apr. 2. 07.
                        
                        I wrote you on the 10th. of July last, but neither your letter of Oct. 20. nor that of Nov. 15. mentioning
                            the reciept of it, I fear it has miscarried. I therefore now enclose a duplicate. as that was to go under cover of the
                            Secretary of State’s dispatches by any vessel going from our distant ports, I retained the Polygraph therein mentioned for
                            a safer conveyance. none such has occurred till now that the US. armed brig the Wasp, on her way to the Mediterranean is
                            to touch at Falmouth with dispatches for our ministers at London, & at Brest with others for yourself & Genl.
                            Armstrong. I shall deliver the Polygraph to the Commander of the brig to be forwarded to you with this letter. you will
                            find it a most valuable Secretary, doing it’s work with correctness, facility & secrecy. I repeat my request of your
                            acceptance of it as a mark of my esteem & respect.
                        You heard in due time from London of the signature of a treaty there between Gr. Br. & the US. by a letter
                            we recieved in January from our Ministers at London, we found they were making up their minds to sign a treaty in which no
                            provision was made against the impressment of our seamen, contenting themselves with a note recieved in the course of
                            their correspondence from the British negociators, assuring them of the discretion with which impressments should be
                            conducted, which could be continued into a covenant only by inferences, against which it’s omission in the treaty was a
                            strong inference, and in it’s terms totally unsatisfactory. by a letter of Feb. 3. they were immediately informed that no
                            treaty not containing a satisfactory article on that head, would be ratified, and desiring them to resume the negociations
                            on that point. the treaty having come to us actually in the inadmissible shape apprehended, we of course hold it up until
                            we know the result of the instructions of Feb. 3. I have but little expectation that the British government will retire
                            from their habitual wrongs in the impressment of our seamen, and a certainty that without that we will never tie up our
                            hands by treaty from the right of passing a non-importation or non-intercourse act to make it her interest to become
                            just. this may bring on a war of commercial restrictions. to shew however the sincerity of our desire for conciliation I
                            have suspended the Non-importation act. this state of things should be understood at Paris and every effort used on your
                            part to accomodate our differences with Spain, under the auspices of France, with whom it is all-important that we should
                            stand in terms of the strictest cordiality. in fact, we are to depend on her & Russia for the establishment of Neutral
                            rights by the treaty of peace, among which should be that of taking no persons by a belligerent out of a Neutral ship,
                            unless they be the souldiers of an enemy. never did a nation act towards another with more perfidy and injustice than
                            Spain has constantly practised against us: and if we have kept our hands off of her till now, it has been purely out of
                            respect to France, & from the value we set on the friendship of France. we expect therefore from the friendship of the
                            emperor that he will either compel Spain to do us justice, or abandon her to us. we ask but one month to be in possession
                            of the city of Mexico. no better proof of the good faith of the US. could have been given, than the vigour with which we
                            have acted, & the expence incurred in suppressing the enterprize meditated lately by Burr against Mexico. altho’ at
                            first he proposed a separation of the Western country, & on that ground recieved encouragement & aid from Yrujo,
                            according to the usual spirit of his government towards us, yet he very early saw that the fidelity of the Western country
                            was not to be shaken, and turned himself wholly towards Mexico. and so popular is an enterprize on that country in this,
                            that we had only to lie still, & he would have had followers enough to have been in the city of Mexico in 6. weeks. you
                            have doubtless seen my several messages to Congress, which give a faithful narrative of that conspiracy. Burr himself,
                            after being disarmed by our endeavors of all his followers, escaped from the custody of the court of Misipi, but was
                            taken near fort Stoddert, making his way to Mobile, by some country people, who brought him on as a prisoner to Richmond,
                            where he is now under a course for trial. hitherto we have believed our law to be that suspicion on probable grounds was
                            sufficient cause to commit a person for trial, allowing time to collect witnesses till the trial. but the judges here have
                            decided that conclusive evidence of guilt must be ready in the moment of arrest, or they will discharge the malefactor. if
                            this is still insisted on, Burr will be discharged, because his crimes having been sown from Maine thro’ the whole line of
                            the Western waters to N.Orleans, we cannot bring the witnesses here under 4. months. the fact is that the Federalists make
                            Burr’s cause their own, and exert their whole influence to shield him from punishment, as they did the adherents of
                            Miranda. and it is unfortunate that federalism is still predominent in our judiciary department, which is consequently in
                            opposition to the legislative & Executive branches, & is able to baffle their measures often. Accept my friendly
                            salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    